Skinner, J. This action was commenced before a justice of the peace and appealed to the Circuit Court, where judgment was rendered for the plaintiff. On the trial the plaintiff read in evidence two promissory notes executed by the defendant—one payable to “ J. S. and J. C. Waterman,” and assigned by them to “ J. S. Waterman;” the other payable to “ J. S. Waterman.” The defendant offered to prove that the name of the plaintiff was “John C. Waterman,” and that “J. S. Waterman,” to whom one of the notes was made and the other assigned, was ■“James S. Waterman.” The plaintiff objected, and the court sustained the objection. If the evidence tended to prove that the plaintiff, by whatever -name he sued, was not the real person holding the legal interest in the notes sued on, then the evidence was improperly excluded. And if the plaintiff, who sued by the name of John S. Waterman, was in fact John G. Waterman, and that James S. Waterman, who of necessity was somebody else, was the person holding the legal title to the notes, then it would follow that the plaintiff had no right of action. The evidence, as we understand the record, tended to prove that the plaintiff was not the person having the right of action .upon the notes, and therefore improperly excluded. Judgment reversed and cause remanded. Judgment reversed.